                   Case 20-11177-KBO             Doc 256       Filed 06/29/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
AKORN, INC., et al., 1                                             ) Case No. 20-11177 (KBO)
                                                                   )
                                    Debtors.                       ) (Jointly Administered)
                                                                   )

          NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
         HEARING ON JULY 1, 2020 AT 2:30 P.M. (PREVAILING EASTERN TIME) 2

I.        MATTER GOING FORWARD:

1.        Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure
          Statement, (II) Approving the Solicitation and Notice Procedures with Respect to
          Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates,
          (III) Approving the Forms of Ballots and Notices in Connection Therewith, and (IV)
          Scheduling Certain Dates with Respect Thereto [Docket No. 103 – filed May 26,
          2020]

          Objection/Response Deadline:                 June 24, 2020 at 4:00 p.m. (ET); extended to
                                                       June 26, 2020 at 12:00 p.m. (ET) for Provepharm
                                                       and Fresenius Kabi AG (“Fresenius”); extended
                                                       to June 29, 2020 at 11:00 a.m. (ET) for the Office
                                                       of the United States Trustee for the District of
                                                       Delaware (the “U.S. Trustee”) and the Official
                                                       Committee of Unsecured Creditors (the
                                                       “Committee”)

          Objections/Responses Received:

          A.       Informal comments from the Committee

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
     Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
     Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
     Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
     and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
     Lake Forest, Illinois 60045.
2
     Any person who wishes to appear at the July 1, 2020 hearing must contact COURTCALL, LLC at 866-582-
     6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
     Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings referenced herein are
     available online at the following address: www.kccllc.net/akorn


RLF1 23618732v.2
                   Case 20-11177-KBO      Doc 256     Filed 06/29/20   Page 2 of 3




         B.        Informal comments from the U.S. Trustee

         C.        Opt-Out Plaintiffs’ Limited Objection to Debtors’ Motion for Entry of an
                   Order (I) Approving the Adequacy of the Disclosure Statement, (II)
                   Approving the Solicitation and Notice Procedures with Respect to
                   Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                   Affiliates, (III) Approving the Forms of Ballots and Notices in Connection
                   Therewith, and (IV) Scheduling Certain Dates With Respect Thereto [Docket
                   No. 228 – filed June 24, 2020]

         D.        Joint Objection of 1199SEIU Benefit Funds, DC47 Fund and SBA Fund to the
                   Adequacy of Debtors’ Disclosure Statement [Docket No. 233 – filed June 24,
                   2020]

         E.        Objection to Debtors’ Motion for Entry of an Order (I) Approving the
                   Adequacy of the Disclosure Statement, (II) Approving the Solicitation and
                   Notice Procedures with Respect to Confirmation of the Joint Chapter 11 Plan
                   of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of Ballots
                   and Notices in Connection Therewith, and (IV) Scheduling Certain Dates with
                   Respect Thereto [Docket No. 238 – filed June 26, 2020]

         F.        Objection of Fresenius Kabi AG to the Debtors’ Disclosure Statement Motion
                   [Docket No. 240 – filed June 26, 2020]

         G.        Opt-Out Plaintiffs’ Amended Limited Objection to Debtors’ Motion for Entry
                   of an Order (I) Approving the Adequacy of the Disclosure Statement, (II)
                   Approving the Solicitation and Notice Procedures with Respect to
                   Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                   Affiliates, (III) Approving the Forms of Ballots and Notices in Connection
                   Therewith, and (IV) Scheduling Certain Dates With Respect Thereto [Docket
                   No. 249 – filed June 27, 2020]

         Related Documents:

         i.        Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket No.
                   101 – filed May 26, 2020]

         ii.       Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                   Affiliates [Docket No. 102 – filed May 26, 2020]

         iii.      Notice of Hearing to Consider Approval of Disclosure Statement for Joint
                   Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket No. 104 –
                   filed May 26, 2020]

         Status: The Debtors have resolved the limited objection [Docket No. 249] filed by the
                 opt-out plaintiffs. The hearing regarding this matter will go forward.



                                                  2
RLF1 23618732v.2
                   Case 20-11177-KBO   Doc 256    Filed 06/29/20     Page 3 of 3




Wilmington, Delaware
June 29, 2020

/s/ Brett M. Haywood
RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                      Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                                300 North LaSalle Street
920 N. King Street                               Chicago, Illinois 60654
Wilmington, Delaware 19801                       Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                   Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                   Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                     gregory.pesce@kirkland.com
                steele@rlf.com                                    christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                  -and-

Co-Counsel for the Debtors                       KIRKLAND & ELLIS LLP
and Debtors in Possession                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         nicole.greenblatt@kirkland.com

                                                 Co-Counsel for the Debtors
                                                 and Debtors in Possession




                                             3
RLF1 23618732v.2
